DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-4, 6-10, 12-19 are subject under examination. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 6-10, 12-19 rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ishii (US 20120044922A1).

Regarding claim 1, Ishii (US 20120044922A1) teaches an electronic device (see para 0118 “radio base station eNB”), comprising: circuitry configured to 
communicate with a terminal device via at least one component carrier (see para 0118 “UE should communication with radio base station eNB using only the carrier in the 2GHz band”);
 acquire a plurality of location points of the terminal device at different moments of time (see para 0155 “when measuring the movement speed of the mobile station UE on the basis of the number of cells traveled by the mobile station UE, the measurement unit 22 may determine that the movement speed of the mobile station UE is high if the number of cells traveled by the mobile station UE is large, and may determine that the movement speed of the mobile station UE is low if the number of cells traveled by the mobile station UE is small.”;
 	determine a speed and a moving direction of the terminal device based on the plurality of the location points and the different moments of time (see para 0151 “the measurement unit 22 may also measure a Doppler frequency as the movement speed of the mobile station UE, measure the movement speed of the mobile station UE on the basis of GPS data”; see para 0155 “when measuring the movement speed of the mobile station UE on the basis of the number of cells traveled by the mobile station UE, the measurement unit 22 may determine that the movement speed of the mobile station UE is high if the number of cells traveled by the mobile station UE is large”; see para 0151 “measure the movement speed of the mobile station UE on the basis of GPS data)[ speed of the mobile station UE on the basis of GPS data , where it is known in the art GPS data includes latitude and longitude that give north-south  and east west position which implies direction]  ; and 
determine a candidate component carrier, to serve the terminal device as a secondary component carrier together with the at least one component carrier, based on the speed and the moving direction of the terminal device. (see para 0216 “the radio base station eNB is configured to determine whether to perform the "Carrier Aggregation" on the basis of at least one of the location of the mobile station UE….and the movement speed of the mobile station UE.”) para 0079 “carrier aggregation as by which the mobile station UE transmits an uplink signal using the carrier in the 2 GHz band and the carrier in the 3.5 GHz band”)[ carrier aggregation as by which the mobile station UE transmits an uplink signal using the carrier in the 2 GHz band and the carrier in the 3.5 GHz band implies in carrier aggregation terminal device is being served using a secondary component carrier together with the at least one component carrier ]

Regarding claim 13, Ishii (US 20120044922A1) teaches a method of an electronic device (see para 0118 “radio base station eNB”), the method comprising:
communicating with a terminal device via at least one component carrier (see para 0118 “UE should communication with radio base station eNB using only the carrier in the 2GHz band”);
 acquiring a plurality of location points of the terminal device at different moments of time (see para 0155 “when measuring the movement speed of the mobile station UE on the basis of the number of cells traveled by the mobile station UE, the measurement unit 22 may determine that the movement speed of the mobile station UE is high if the number of cells traveled by the mobile station UE is large, and may determine that the movement speed of the mobile station UE is low if the number of cells traveled by the mobile station UE is small.”;
determining, using circuitry of the electronic device, a speed and moving direction of the terminal device based on plurality of location points and the different moments of time and (see para 0151 “the measurement unit 22 may also measure a Doppler frequency as the movement speed of the mobile station UE, measure the movement speed of the mobile station UE on the basis of GPS data”; see para 0155 “when measuring the movement speed of the mobile station UE on the basis of the number of cells traveled by the mobile station UE, the measurement unit 22 may determine that the movement speed of the mobile station UE is high if the number of cells traveled by the mobile station UE is large”; see para 0151 “measure the movement speed of the mobile station UE on the basis of GPS data)[ speed of the mobile station UE on the basis of GPS data , where it is known in the art GPS data includes latitude and longitude that give north-south  and east west position which implies direction]  and 
determining, using circuitry of the electronic device,  a candidate component carrier, to serve the terminal device as a secondary component carrier together with the at least one component carrier, based on the speed and the moving direction of the terminal device. (see para 0216 “the radio base station eNB is configured to determine whether to perform the "Carrier Aggregation" on the basis of at least one of the location of the mobile station UE….and the movement speed of the mobile station UE.”) para 0079 “carrier aggregation as by which the mobile station UE transmits an uplink signal using the carrier in the 2 GHz band and the carrier in the 3.5 GHz band”)[ carrier aggregation as by which the mobile station UE transmits an uplink signal using the carrier in the 2 GHz band and the carrier in the 3.5 GHz band implies in carrier aggregation terminal device is being served using a secondary component carrier together with the at least one component carrier ]

Regarding claim 8, Ishii (US 20120044922A1) teaches an electronic device (see para 0155 “the mobile station UE”), comprising: circuitry configured to 
communicate with base station via at least one component carrier(see para 0118 “UE should communication with radio base station eNB using only the carrier in the 2GHz band”);;
 acquire a plurality of location points of the electronic device at different moments of time (see para 0155 “when measuring the movement speed of the mobile station UE on the basis of the number of cells traveled by the mobile station UE, the measurement unit 22 may determine that the movement speed of the mobile station UE is high if the number of cells traveled by the mobile station UE is large, and may determine that the movement speed of the mobile station UE is low if the number of cells traveled by the mobile station UE is small.”; see para 0157 “ the report unit 23 is configured to report the measurement result measured by the measurement unit 22 to the radio base station eNB”);
 	determine a speed and a moving direction of the electronic device based on the plurality of the location points and the different moments of time (see para 0151 “the measurement unit 22 may also measure a Doppler frequency as the movement speed of the mobile station UE, measure the movement speed of the mobile station UE on the basis of GPS data”; see para 0155 “when measuring the movement speed of the mobile station UE on the basis of the number of cells traveled by the mobile station UE, the measurement unit 22 may determine that the movement speed of the mobile station UE is high if the number of cells traveled by the mobile station UE is large, and may determine that the movement speed of the mobile station UE is low if the number of cells traveled by the mobile station UE is small.”); and 
report the speed and the moving direction of the electronic device to the base station for the base station  (see para 0157 “the reporting unit 23 is configured to report the measurement result measured by the measurement unit 22 to the radio base station eNB in the random access procedure.”) to determine a candidate component carrier, to serve the terminal device as a secondary component carrier together with the at least one component carrier, based on the speed and the moving direction of the electronic device. (see para 0216 “the radio base station eNB is configured to determine whether to perform the "Carrier Aggregation" on the basis of at least one of the location of the mobile station UE….and the movement speed of the mobile station UE.”)[ para 0079 defines carrier aggregation as by which the mobile station UE transmits an uplink signal using the carrier in the 2 GHz band and the carrier in the 3.5 GHz band which implies in carrier aggregation terminal device is being served using a secondary component carrier together with the at least one component carrier ]
receive a radio resource control reconfiguration information from the base station, the radio resource control reconfiguration information including radio resource configuration information of the candidate component carrier (see para 0138 “The control signal transmission unit 14 is configured to transmit a control signal for notifying a radio resource, which is used for the transmission of an uplink signal at the mobile station UE, via the "physical downlink control channel (PDCCH)" in the anchor carrier decided by the decision unit 13”; see para 0016 “determine whether to perform carrier aggregation, by which a mobile station transmits an uplink signal using the carrier in the first frequency band and the carrier in the second frequency band”); 
configure the candidate component carrier as the secondary component carrier. (’ see para 0128 “the decision unit 13 may be configured to specify the carrier in the 2 GHz band as the anchor carrier if the movement speed is equal to or more than the predetermined threshold value,”; see para 0220 “a control signal transmission unit 14 configured to transmit a control signal for specifying the carrier in the first frequency band and the carrier in the second frequency band when it is determined to perform the carrier aggregation, and the mobile station UE comprises a communication unit 32 configured to transmit an uplink signal or receive a downlink signal using the carrier in the first frequency band and the carrier in the second frequency band according to the control signal transmitted by the radio base station eNB”)[ mobile station receives a control signal that specifies the carrier in the frequency band to be use and further transmit uplink signal using that frequency band, it is implicit from transmission of uplink signal using that frequency band that mobile station has configure the candidate component carrier as the secondary component carrier.)

Regarding claim17  Ishii (US 20120044922A1) teaches  method of an electronic device (see para 0155 “the mobile station UE”), the method comprising:
communicating with base station via at least one component carrier(see para 0118 “UE should communication with radio base station eNB using only the carrier in the 2GHz band”);;
 acquiring a plurality of location points of the electronic device at different moments of time (see para 0155 “when measuring the movement speed of the mobile station UE on the basis of the number of cells traveled by the mobile station UE, the measurement unit 22 may determine that the movement speed of the mobile station UE is high if the number of cells traveled by the mobile station UE is large, and may determine that the movement speed of the mobile station UE is low if the number of cells traveled by the mobile station UE is small.”; see para 0157 “ the report unit 23 is configured to report the measurement result measured by the measurement unit 22 to the radio base station eNB”);
 	determining a speed and a moving direction of the electronic device based on the plurality of the location points and the different moments of time (see para 0151 “the measurement unit 22 may also measure a Doppler frequency as the movement speed of the mobile station UE, measure the movement speed of the mobile station UE on the basis of GPS data”; see para 0155 “when measuring the movement speed of the mobile station UE on the basis of the number of cells traveled by the mobile station UE, the measurement unit 22 may determine that the movement speed of the mobile station UE is high if the number of cells traveled by the mobile station UE is large, and may determine that the movement speed of the mobile station UE is low if the number of cells traveled by the mobile station UE is small.”); and 
reporting the speed and the moving direction of the electronic device to the base station for the base station  (see para 0157 “the reporting unit 23 is configured to report the measurement result measured by the measurement unit 22 to the radio base station eNB in the random access procedure.”) to determine a candidate component carrier, to serve the terminal device as a secondary component carrier together with the at least one component carrier, based on the speed and the moving direction of the electronic device. (see para 0216 “the radio base station eNB is configured to determine whether to perform the "Carrier Aggregation" on the basis of at least one of the location of the mobile station UE….and the movement speed of the mobile station UE.”)[ para 0079 defines carrier aggregation as by which the mobile station UE transmits an uplink signal using the carrier in the 2 GHz band and the carrier in the 3.5 GHz band which implies in carrier aggregation terminal device is being served using a secondary component carrier together with the at least one component carrier ]
receiving a radio resource control reconfiguration information from the base station, the radio resource control reconfiguration information including radio resource configuration information of the candidate component carrier (see para 0138 “The control signal transmission unit 14 is configured to transmit a control signal for notifying a radio resource, which is used for the transmission of an uplink signal at the mobile station UE, via the "physical downlink control channel (PDCCH)" in the anchor carrier decided by the decision unit 13”; see para 0016 “determine whether to perform carrier aggregation, by which a mobile station transmits an uplink signal using the carrier in the first frequency band and the carrier in the second frequency band”); 
configuring, using circuity of the electronic device, the candidate component carrier as the secondary component carrier. (’ see para 0128 “the decision unit 13 may be configured to specify the carrier in the 2 GHz band as the anchor carrier if the movement speed is equal to or more than the predetermined threshold value,”; see para 0220 “a control signal transmission unit 14 configured to transmit a control signal for specifying the carrier in the first frequency band and the carrier in the second frequency band when it is determined to perform the carrier aggregation, and the mobile station UE comprises a communication unit 32 configured to transmit an uplink signal or receive a downlink signal using the carrier in the first frequency band and the carrier in the second frequency band according to the control signal transmitted by the radio base station eNB”)[ mobile station receives a control signal that specifies the carrier in the frequency band to be use and further transmit uplink signal using that frequency band, it is implicit from transmission of uplink signal using that frequency band that mobile station has configure the candidate component carrier as the secondary component carrier.)

Regarding Claim 2, Ishii teaches wherein the circuitry is further configured to: determine a movement trend of the terminal device based on the plurality of the location points (see para 0155 “ measuring the movement speed  of the mobile station UE”; see para 0156 “the measure the state ( a high state, a medium state, a low speed) of the movement speed of the mobile station UE”); and compare the movement trend covered with a coverage of the candidate component carrier to determine the candidate component carrier as the secondary component carrier for the terminal device. (see para 0130 “when the movement speed is low and it is less probable that the mobile station UE#B goes out of the cell of the 3.5 Ghz band, that is cell 2, it is possible to set the 3.5 GHz band with an abundant radio resource as the anchor carrier.”)

Regarding claims 3 and 15, Ishiii teaches in a case where the terminal device is moving towards the coverage of the candidate component carrier, determine the candidate component carrier with a high priority that is higher than a predetermined threshold as the secondary component carrier for the terminal device (see para 0087 “ determine to perform the carrier aggregation when the radio quality at the mobile station UE, for example, SIR is equal to or more than a predetermined threshold value”) ; and
in another case where the terminal device is moving away from the coverage of the candidate component carrier, not to determine the candidate component carrier as the secondary component carrier for the terminal device.(see para 0085 “ may also determine not to perform the carrier aggregation when the location of the mobile station UE is the edge of the cell.”)

Regarding claims 4 and 16, Ishiii teaches wherein the circuitry is further configured to generate radio resource control reconfiguration information for the terminal device (see para 0075 “information transmitted to the mobile station UE by the broadcast information transmission unit 11 via the BCCH may be transmitted to the mobile station UE by the radio base station eNB by way of an RRC message.”), the radio resource control reconfiguration information including radio resource configuration information of the candidate component carrier to configure the candidate component carrier as the secondary component carrier. (see para 0138 “The control signal transmission unit 14 is configured to transmit a control signal for notifying a radio resource, which is used for the transmission of an uplink signal at the mobile station UE, via the "physical downlink control channel (PDCCH)"”) 

Regarding claim 6, Ishii teaches wherein the circuitry is further configured to determine the candidate component carrier to serve the terminal device as the secondary component carrier based on a signal quality of the candidate component carrier (see para 0159 “may be configured to report only the radio quality of the carrier in the 2 GHz band if the radio quality of the carrier in the 2 GHz band exceeds a second threshold value.”), wherein and
a factor of the acquired plurality of the location points at the different moments of time has a higher priority than a factor of signal quality when determining the candidate component carrier as the secondary component carrier (see para 0128 “ the decision unit 13 may be configured to specify the carrier in the 2 GHz band as the anchor carrier if the movement speed is equal to or more than the predetermined threshold value.”)

Regarding claim 7, Ishii teaches wherein the electronic device is implemented as a base station. see para 0216 “the radio base station eNB is configured to determine whether to perform the "Carrier Aggregation"

Regarding Claims 9 and 18, Ishii teaches a movement trend of the electronic device is determined based on the plurality of the location points (see para 0155 “ measuring the movement speed  of the mobile station UE”; see para 0156 “the measure the state ( a high state, a medium state, a low speed) of the movement speed of the mobile station UE”); and the movement trend is compared with a coverage of the candidate component carrier to determine the candidate component carrier as the secondary component carrier.. (see para 0130 “when the movement speed is low and it is less probable that the mobile station UE#B goes out of the cell of the 3.5 Ghz band, that is cell 2, it is possible to set the 3.5 GHz band with an abundant radio resource as the anchor carrier.”)

Regarding Claim 14, Ishii teaches determining, using the circuitry, a movement trend of the terminal device based on the plurality of the location points (see para 0155 “ measuring the movement speed  of the mobile station UE”; see para 0156 “the measure the state ( a high state, a medium state, a low speed) of the movement speed of the mobile station UE”); and comparing, using the circuitry, the movement trend covered with a coverage of the candidate component carrier to determine the candidate component carrier as the secondary component carrier for the terminal device. (see para 0130 “when the movement speed is low and it is less probable that the mobile station UE#B goes out of the cell of the 3.5 Ghz band, that is cell 2, it is possible to set the 3.5 GHz band with an abundant radio resource as the anchor carrier.”)

Regarding claims 10, 19, Ishiii teaches in a case where the electronic device is moving towards the coverage of the candidate component carrier, the candidate component carrier with a high priority that is higher than a predetermined threshold is determined as the secondary component carrier for the electronic device, (see para 0087 “ determine to perform the carrier aggregation when the radio quality at the mobile station UE, for example, SIR is equal to or more than a predetermined threshold value”) ; and
in another case where the electronic device is moving away from the coverage of the candidate component carrier, the candidate component carrier is not determined as the secondary component carrier for the electronic device.(see para 0085 “ may also determine not to perform the carrier aggregation when the location of the mobile station UE is the edge of the cell.”)

	Regarding claim 12, Ishii teaches the electronic device is implemented as a terminal device (See para  0155 “the measurement unit 22 may determine that the movement speed”; see para 0142 “ the mobile station UE includes…measurement unit 22”) [the mobile station UE is interpreted as a terminal device]

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416        

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416